Exhibit 10.40

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (this “Agreement”), is entered into as of
[___________], by and between Devon Energy Corporation, a Delaware corporation
(the “Company”), and [___________] (“Indemnitee”).

A.WHEREAS, it is essential to the Company to retain and attract as directors the
most capable persons available;

B.WHEREAS, Indemnitee is a director of the Company;

C.WHEREAS, the Company and Indemnitee recognize the risk of litigation and other
claims being asserted against directors of corporations;

D.WHEREAS, the Company’s Restated Certificate of Incorporation (“Certificate of
Incorporation”) and Amended and Restated Bylaws (“Bylaws”) require the Company
to indemnify and advance expenses to its directors and officers to the fullest
extent permitted by law, and Indemnitee serves as a director of the Company, in
part, in reliance on such provisions;

E.WHEREAS, the Company has determined that its inability to retain and attract
as directors the most capable persons would be detrimental to the Company’s
interests, and that the Company therefore should seek to assure such persons
that indemnification and insurance coverage will be available in the future; and

F.WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability in order to enhance Indemnitee’s continued service to
the Company in an effective manner and Indemnitee’s reliance on the Company’s
Certificate of Incorporation and Bylaws, (ii) specific contractual assurance
that the protection promised by the Company’s Certificate of Incorporation and
Bylaws will be available to Indemnitee (regardless of, among other things, any
amendment to or revocation of the applicable provisions of the Company’s
Certificate of Incorporation and Bylaws or any change in the composition of the
governing bodies of the Company or any acquisition transaction relating to the
Company), and (iii) an inducement to continue to provide effective services to
the Company as a director, the Company wishes to provide in this Agreement for
the indemnification of, and the advancement of expenses to, Indemnitee to the
fullest extent (whether partial or complete) permitted by law and as set forth
in this Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the directors’ and officers’ liability insurance
policies of the Company.

NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, on its behalf or at its request, as a director,
manager, member, partner, tax matters partner, fiduciary or trustee of, or in
any other capacity with, another Person or any employee benefit plan, and
intending to be legally bound hereby, the parties agree as follows:



 

 



--------------------------------------------------------------------------------

1.Certain Definitions.  In addition to terms defined elsewhere herein,
capitalized terms used in this Agreement shall have the meanings given such
terms in the attached Appendix A.

2.Agreement to Indemnify and Advance Expenses.

(a)General Agreement.  In the event Indemnitee was, is or becomes subject to, a
party to or witness or other participant in, or is threatened to be made subject
to, a party to or witness or other participant in, a Claim by reason of (or
arising in part out of) an Indemnifiable Event, the Company shall indemnify
Indemnitee, or cause Indemnitee to be indemnified, to the fullest extent
permitted by Delaware law in effect on the date hereof and as amended from time
to time. No change in Delaware law shall have the effect of reducing the
benefits available to Indemnitee hereunder based on Delaware law as in effect on
the date hereof (or as such benefits may improve as a result of amendments after
the date hereof). The rights of Indemnitee provided in this Section 2 shall
include, without limitation, the rights set forth in the other sections of this
Agreement.

(b)Advancement of Expenses.  If requested by Indemnitee, the Company shall
advance, or cause to be advanced (within ten (10) business days of such
request), any and all Indemnifiable Expenses incurred by Indemnitee (an “Expense
Advancement”).  The Company shall, in accordance with such request (but without
duplication), either (i) pay, or cause to be paid, such Indemnifiable Expenses
on behalf of Indemnitee, or (ii) reimburse, or cause the reimbursement of,
Indemnitee for such Indemnifiable Expenses.  However, the obligation of the
Company to make an Expense Advancement pursuant to this Section 2(b) shall be
subject to the condition that, if, when and to the extent that a final judicial
determination is made (as to which all rights of appeal therefrom have been
exhausted or lapsed) that Indemnitee is not entitled to be so indemnified under
applicable law, the Company shall be entitled to be reimbursed by Indemnitee
(who hereby agrees to reimburse the Company) for all such amounts theretofore
paid (it being understood and agreed that the foregoing agreement by Indemnitee
shall be deemed to satisfy any requirement that Indemnitee provide the Company
with an undertaking to repay any Expense Advancement if it is ultimately
determined that Indemnitee is not entitled to indemnification under applicable
law).  Indemnitee’s undertaking to repay such Expense Advancements shall be
unsecured and interest-free.  

(c)Indemnitee-Initiated Claims. Notwithstanding anything in this Agreement to
the contrary, Indemnitee shall not be entitled to indemnification or advancement
of Indemnifiable Expenses pursuant to this Agreement in connection with any
Claim initiated by Indemnitee unless (i) the Company has joined in or the Board
has authorized or consented to the initiation of such Claim, (ii) the Claim is
one to enforce Indemnitee’s indemnification or advancement rights, or rights to
insurance coverage, (including an action pursued by Indemnitee to secure a
determination that Indemnitee should be indemnified under applicable law), or
(iii) the Claim is instituted after a Potential Change in Control or a Change in
Control (other than a Potential Change in Control or a Change in Control
approved by a majority of the directors on the Board who were directors



 

 

2



--------------------------------------------------------------------------------

immediately prior to such Potential Change in Control or Change in Control) and
Independent Counsel has approved its initiation.

(d)Mandatory Indemnification.  To the extent that Indemnitee has been successful
on the merits or otherwise in defense of any or all Claims relating in whole or
in part to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, Indemnitee shall be indemnified against
all Indemnifiable Expenses actually and reasonably incurred in connection
therewith, notwithstanding an earlier determination by the Reviewing Party that
Indemnitee is not entitled to indemnification under applicable law.  If
Indemnitee is successful in defending one or more but less than all such Claims
(including dismissal without prejudice of certain Claims), the Company shall
indemnify Indemnitee against all Indemnifiable Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in defending each such
successfully resolved Claim.

(e)Partial Indemnity.  If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Indemnifiable Expenses in respect of a Claim but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion thereof to which Indemnitee is entitled.

(f)Indemnification for Additional Expenses.  The Company shall indemnify, or
cause the indemnification of, Indemnitee against any and all Indemnifiable
Expenses and, if requested by Indemnitee, shall advance such Indemnifiable
Expenses to Indemnitee, subject to and in accordance with Section 2(b), that are
incurred by Indemnitee in connection with any action brought by Indemnitee, the
Company, or any other Person with respect to Indemnitee’s right to:
(i) indemnification or an Expense Advancement by the Company under this
Agreement or any provision of the Company’s Certificate of Incorporation or
Bylaws; or (ii) recovery under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, Expense Advancement, or
insurance recovery, as the case may be; provided, however, that Indemnitee shall
be required to repay to the Company such Indemnifiable Expenses in the event
that a final judicial determination is made (as to which all rights of appeal
therefrom have been exhausted or lapsed) that such action brought by Indemnitee,
or the defense by Indemnitee of an action brought by the Company or any other
Person, as applicable, was frivolous or in bad faith.

3.Reviewing Party. Prior to any Potential Change in Control or Change in
Control, the “Reviewing Party” shall be any appropriate Person or body
consisting of a member or members of the Board or any other Person or body
appointed by the Board in accordance with applicable law who is not a party to
the particular Claim with respect to which Indemnitee is seeking
indemnification; after a Potential Change in Control or Change in Control, an
Independent Counsel referred to below shall be the Reviewing Party. With respect
to all matters arising after a Potential Change in Control or a Change in
Control (other than as approved by a majority of the directors on the Board who
were directors immediately prior to such Potential Change in Control or Change
in Control)



 

 

3



--------------------------------------------------------------------------------

concerning the rights of Indemnitee to indemnity payments and Expense
Advancements under this Agreement or any other agreement or under applicable law
or the Company’s Certificate of Incorporation or Bylaws now or hereafter in
effect relating to indemnification for an Indemnifiable Event, the Company shall
seek legal advice only from Independent Counsel selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld). The
Independent Counsel shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement. Such counsel, among other
things, shall render its written opinion to the Company and Indemnitee as to
whether and to what extent Indemnitee should be permitted to be indemnified
under applicable law. The Company agrees to pay the reasonable fees of the
Independent Counsel and to indemnify fully such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities, loss, and damages
arising out of or relating to this Agreement or the engagement of Independent
Counsel pursuant hereto.

4.Indemnification Process and Appeal.

(a)Indemnification Payment. Indemnitee shall be entitled to indemnification of
all Indemnifiable Expenses, and shall receive payment thereof, from the Company
in accordance with this Agreement as soon as practicable after Indemnitee has
made written demand on the Company for indemnification (following the final
disposition of the applicable Claim), unless the Reviewing Party has determined
(and, if the Reviewing Party is Independent Counsel, has determined in a written
opinion to the Company) that Indemnitee is not entitled to indemnification under
applicable law.

(b)Suit to Enforce Rights. In the event that (i) a determination is made
pursuant to Section 4(a) of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Indemnifiable Expenses
is not timely made pursuant to Section 2(b) of this Agreement, (iii) except when
the Reviewing Party is Independent Counsel pursuant to Section 3 hereof, no
determination of entitlement to indemnification shall have been made pursuant to
Section 4(a) of this Agreement within thirty (30) days after receipt by the
Company of Indemnitee’s written request for indemnification, (iv) if the
Reviewing Party is Independent Counsel and no determination of entitlement to
indemnification shall have been made pursuant to Section 4(a) hereof within
sixty (60) days after receipt by the Company of Indemnitee’s written request for
indemnification, or (v) payment of indemnification is not made by the Company
within ten (10) business days after a determination has been made by the
Reviewing Party pursuant to Section 4(a) that Indemnitee is entitled to
indemnification, then, in each case, Indemnitee shall be entitled to seek an
adjudication by any court in the State of Oklahoma or the State of Delaware
having subject matter jurisdiction thereof relating to Indemnitee’s entitlement
to such indemnification or Expense Advancement. The Company consents to service
of process and to appear in any such proceeding. Any determination by the
Reviewing Party not challenged within sixty (60) days by Indemnitee shall be
binding on the Company and Indemnitee. The remedy provided for in this Section 4
shall not be exclusive and shall be in addition to any other remedies available
to Indemnitee at law or in equity.



 

 

4



--------------------------------------------------------------------------------

(c)Defense to Indemnification and Burden of Proof. It shall be a defense to any
action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Indemnifiable Expenses
incurred in defending a Claim in advance of its final disposition) that it is
not permissible under applicable law for the Company to indemnify Indemnitee for
the amount claimed, but the burden of proving such defense shall be on the
Company. In any judicial proceeding or other action, suit, or proceeding brought
by Indemnitee to enforce rights to indemnification or to an Expense Advancement
hereunder, or in any action, suit, or proceeding brought by the Company to
recover an Expense Advancement (whether pursuant to the terms of an undertaking
or otherwise), the burden shall be on the Company to prove that Indemnitee is
not entitled to be indemnified, or to such an Expense Advancement, as the case
may be.

5.Defense of Claims.  The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event or to assume the defense
thereof, with counsel reasonably satisfactory to Indemnitee; provided, however,
if Indemnitee reasonably believes, after consultation with counsel selected by
Indemnitee, that (i) the use of counsel chosen by the Company to represent
Indemnitee would present such counsel with an actual or potential conflict of
interest, (ii) the named parties in any such Claim (including any impleaded
parties) include the Company or any subsidiary of the Company and Indemnitee,
and Indemnitee concludes that there may be one or more legal defenses available
to him or her that are different from or in addition to those available to the
Company or any subsidiary of the Company, or (iii) any such representation by
such counsel would be precluded under the applicable standards of professional
conduct then prevailing, then Indemnitee shall be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any particular Claim) at the Company’s expense.  The Company shall
not be liable to Indemnitee under this Agreement for any amounts paid in
settlement of any Claim relating to an Indemnifiable Event effected without the
Company’s prior written consent.  The Company shall not, without the prior
written consent of Indemnitee, effect any settlement of any Claim relating to an
Indemnifiable Event that Indemnitee is or could have been a party unless such
settlement solely involves the payment of money and includes a complete and
unconditional release of Indemnitee from all liability on all claims that are
the subject matter of such Claim.  Subject to the foregoing limitations, neither
the Company nor Indemnitee shall unreasonably withhold its, his or her consent
to any proposed settlement.

6.Establishment of Trust. In the event of a Change in Control (other than a
Change in Control approved by a majority of the directors on the Board who were
directors immediately prior to such Change in Control), the Company shall, upon
written request by Indemnitee, create a trust (the “Trust”) for the benefit of
Indemnitee and from time to time upon written request of Indemnitee shall fund
the Trust in an amount sufficient to satisfy any and all Indemnifiable Expenses
reasonably anticipated at the time of each such request to be incurred in
connection with investigating, preparing for, participating in, or defending any
Claim. The amount or amounts to be deposited in the Trust pursuant to the
foregoing funding obligation shall be determined by the Independent Counsel. The
terms of the Trust shall provide that (i) the Trust shall not be revoked or the
principal thereof invaded without the written consent of Indemnitee, (ii) to the
extent Indemnitee has a right to Expense



 

 

5



--------------------------------------------------------------------------------

Advancements pursuant to this Agreement, the trustee of the Trust (the
“Trustee”) shall advance, within ten (10) business days of a request by
Indemnitee in accordance with Section 2(b), any and all Indemnifiable Expenses
to Indemnitee (and Indemnitee hereby agrees to reimburse the Trust under the
same circumstances for which Indemnitee would be required to reimburse the
Company under Section 2(b) of this Agreement), (iii) the Trust shall continue to
be funded by the Company in accordance with the funding obligation set forth
above, (iv) the Trustee shall promptly pay to Indemnitee all amounts for which
Indemnitee shall be entitled to indemnification pursuant to this Agreement or
otherwise, and (v) all unexpended funds in the Trust shall revert to the Company
upon a final determination by the Independent Counsel or a court of competent
jurisdiction, as the case may be, that Indemnitee has been fully indemnified
under the terms of this Agreement. The Trustee shall be chosen by the mutual
agreement of Indemnitee and the Company. Nothing in this Section 6 shall relieve
the Company of any of its obligations under this Agreement. All income earned on
the assets held in the Trust shall be reported as income by the Company for
federal, state, local, and foreign tax purposes. The Company shall pay all costs
of establishing and maintaining the Trust and shall indemnify the Trustee
against any and all expenses (including attorneys’ fees), claims, liabilities,
loss, and damages arising out of or relating to this Agreement or the
establishment and maintenance of the Trust.

7.Contribution. To the fullest extent permitted by applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, for any and all Indemnifiable
Expenses, in connection with any Claim, in such proportion as is deemed fair and
reasonable in light of all of the circumstances of such Claim in order to
reflect (i) the relative benefits received by the Company, on the one hand, and
Indemnitee, on the other hand, as a result of the events or transactions giving
cause to such Claim; and (ii) the relative fault of the Company (and its
directors, officers, employees, and agents), on the one hand, and Indemnitee, on
the other hand, in connection with such events or transactions.

8.Reliance as Safe Harbor.  Indemnitee shall be entitled to indemnification for
any action or omission to act undertaken (a) in good faith reliance upon the
records of the Company, including its financial statements, or upon information,
opinions, reports or statements furnished to Indemnitee by the officers or
employees of the Company or any of its subsidiaries in the course of their
duties, or by committees of the Board, or by any other Person as to matters
Indemnitee reasonably believed were within such other Person’s professional or
expert competence, or (b) on behalf of the Company in furtherance of the
interests of the Company in good faith in reliance upon, and in accordance with,
the advice of legal counsel or accountants, provided such legal counsel or
accountants were selected with reasonable care by or on behalf of the
Company.  In addition, the knowledge or actions, or failures to act, of any
other director, officer, agent or employee of the Company shall not be imputed
to Indemnitee for purposes of determining the right to indemnity hereunder.

9.No Other Presumptions.  For purposes of this Agreement, the termination of any
Claim, by judgment, order, settlement (whether with or without court approval)
or conviction, or upon a plea of nolo contendere or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any



 

 

6



--------------------------------------------------------------------------------

particular belief or that a court has determined that indemnification is not
permitted by applicable law.  In addition, neither the failure of the Reviewing
Party or the Company (including its Board, independent counsel, or its
stockholders) to have made a determination as to whether Indemnitee has met any
particular standard of conduct or had any particular belief, nor an actual
determination by the Reviewing Party or the Company (including its Board,
independent counsel, or its stockholders) that Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by Indemnitee to secure a judicial determination that
Indemnitee should be indemnified under applicable law, shall be a defense to
Indemnitee’s claim or create a presumption that Indemnitee has not met any
particular standard of conduct or did not have any particular belief.

10.Non-exclusivity.  Indemnitee’s rights hereunder shall be in addition to any
other rights Indemnitee may have under the Company’s Certificate of
Incorporation and Bylaws, the laws of the State of Delaware, or otherwise.

11.Changes in Law.  To the extent that a change in applicable law (whether by
statute or judicial decision) permits greater indemnification than would be
afforded currently under the Company’s Certificate of Incorporation, Bylaws,
applicable law, or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.

12.Conflicts.  To the extent that there is a conflict or inconsistency between
the terms of this Agreement, the Company’s Certificate of Incorporation or
Bylaws or any other source of indemnification, it is the intent of the parties
that Indemnitee shall enjoy the greater benefits regardless of whether contained
herein, in the Company’s Certificate of Incorporation or Bylaws or in such other
source of indemnification.  No amendment or alteration of the Company’s
Certificate of Incorporation or Bylaws or any other agreement or source of
indemnification shall adversely affect Indemnitee’s rights hereunder.

13.Liability Insurance.  The Company shall maintain directors and officers
liability insurance in commercially reasonable amounts (as reasonably determined
by the Board), and Indemnitee shall be covered under such insurance to the same
extent as other directors of the Company; provided, however, that the Company
shall not be required to maintain such insurance coverage if the Board
determines that it is unavailable at reasonable cost, provided that Indemnitee
is given written notice of any such determination promptly after it is made.  If
the Company has such insurance in effect at the time the Company receives from
Indemnitee any notice of the commencement of any Claim, the Company shall give
prompt notice of the commencement of such Claim to the insurers in accordance
with the procedures set forth in the policy.  The Company shall use its
reasonable efforts to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policy.

14.Amendments, Etc.  No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties.  No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a



 

 

7



--------------------------------------------------------------------------------

continuing waiver.  In the event the Company enters into an indemnification
agreement with another director of the Company containing a term or terms more
favorable to Indemnitee than the terms contained herein, Indemnitee shall be
afforded the benefit of such more favorable term or terms and such more
favorable term or terms shall be deemed incorporated by reference herein as if
set forth in full herein.  As promptly as practicable following the execution by
the Company of each indemnity agreement with any such other director (i) the
Company shall send a copy of the indemnity agreement to Indemnitee and (ii) if
requested by Indemnitee, the Company shall prepare, execute and deliver to
Indemnitee an amendment to this Agreement containing such more favorable term or
terms.

15.Subrogation.  In the event of payment by the Company under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance
policy.  Indemnitee shall execute all papers reasonably required and shall do
everything that may be reasonably necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.  The Company shall pay or reimburse all expenses
actually and reasonably incurred by Indemnitee in connection with such
subrogation.

16.No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, any provision of the Company’s Certificate of
Incorporation or Bylaws, or otherwise) of the amounts otherwise indemnifiable
hereunder.

17.Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties and their respective successors,
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company), assigns, spouses, heirs, executors and personal and legal
representatives.  This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director or officer of the Company or on
behalf of or at the request of the Company as a director, officer, employee or
agent (which, for purposes hereof, shall include a trustee, fiduciary, partner
or manager or similar capacity) of another corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise.  Neither this Agreement nor any duties or responsibilities pursuant
hereto may be assigned by a party to any other Person without the prior written
consent of the other party.

18.Severability.  If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of this Agreement
containing any such provision held to be invalid, illegal, or unenforceable,
that are not themselves invalid, illegal, or unenforceable) shall not in any way
be affected or impaired thereby and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of
this Agreement containing any such provision held to be invalid, illegal, or
unenforceable) shall be



 

 

8



--------------------------------------------------------------------------------

construed so as to give effect to the intent manifested by the provision held
invalid, illegal, or unenforceable and to give effect to the terms of this
Agreement.

19.Specific Performance, Etc.  The parties recognize that if any provision of
this Agreement is violated by the parties hereto, Indemnitee may be without an
adequate remedy at law.  Accordingly, in the event of any such violation,
Indemnitee shall be entitled, if Indemnitee so elects, to institute proceedings,
either in law or at equity, to seek to obtain damages, enforce specific
performance, enjoin such violation, or obtain any relief or any combination of
the foregoing as Indemnitee may elect to pursue.

20.Notices.  All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if (a) delivered by hand, with evidence of receipt, (b) sent by
certified or registered mail, postage prepaid and return receipt requested, or
(c) sent by reputable overnight courier and

If to the Company, addressed to:

Devon Energy Corporation
333 West Sheridan Avenue
Oklahoma City, Oklahoma 73102-5015
Attn:  Executive Vice President and Chief Legal & Administrative Officer

Attn:   Corporate Secretary

and, if to Indemnitee, to the address indicated on the signature page of this
Agreement.

 

Notice of change of address shall be effective only when given in accordance
with this Section 20. All notices complying with this Section 20 shall be deemed
to have been received on (a) the date of delivery, in the case of hand delivery,
(b) on the third business day after mailing, in the case of certified or
registered mail, or (c) on the following business day, in the case of reputable
overnight courier.

 

21.Counterparts.  This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement.  Only one such counterpart signed
by the party against whom enforceability is sought needs to be produced to
evidence the existence of this Agreement.

22.Headings.  The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.

23.Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

[SIGNATURE PAGE FOLLOWS]



 

 

9



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


DEVON ENERGY CORPORATION


By:  
Name:  
Title:  



[Indemnitee]

Address:  

 

 

 

 

 

 



 

 



--------------------------------------------------------------------------------

Appendix A

Definitions

Capitalized terms used in this Agreement shall have the following meanings when
used in this Agreement:

“Affiliate” means, with respect to a Person, any other Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the Person specified.

“Agreement” has the meaning set forth in the introductory paragraph.

“Board” means the Board of Directors of the Company.

“Bylaws” has the meaning set forth in the recitals.

“Certificate of Incorporation” has the meaning set forth in the recitals.

“Change in Control” means the occurrence of any of the following: (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
(other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or an entity owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the total voting power
represented by the Company’s then outstanding Voting Securities, (ii) a change
in the composition of the Board such that the individuals who are serving as
members of the Board as of the date of this Agreement, together with any new
member of the Board (other than a member of the Board whose initial assumption
of office is in connection with an actual or threatened election contest,
including, but not limited to, a consent solicitation relating to the election
of directors of the Company), whose appointment or election by the Board or
nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least a majority of the members of the Board then
still in office, who either were members of the Board on the date of this
Agreement or whose appointment, election, or nomination for election was
previously so approved or recommended, cease for any reason to constitute a
majority of the number of the members of the Board then serving, (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other entity, other than a merger or consolidation that would result in
the Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity or a direct or indirect successor
entity) at least 80% of the total voting power represented by the Voting
Securities of the Company or such surviving entity or a direct or indirect
successor entity outstanding immediately after such merger or consolidation, or
(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company (in one transaction or a series of transactions) of all or substantially
all of the Company’s assets.



 

 

A-1



--------------------------------------------------------------------------------

“Claim” means any threatened, asserted, pending, or completed civil, criminal,
administrative, investigative, or other action, suit, or proceeding of any kind
whatsoever, including any arbitration or other alternative dispute resolution
mechanism, or any appeal of any kind thereof, or any inquiry or investigation,
whether instituted by the Company, any governmental agency, or any other Person,
that Indemnitee in good faith believes might lead to the institution of any such
action, suit, or proceeding, whether civil, criminal, administrative,
investigative, or other, including any arbitration or other alternative dispute
resolution mechanism.

“Company” has the meaning set forth in the introductory paragraph.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expense Advancement” has the meaning set forth in Section 2(b).

“Indemnifiable Event” has the meaning set forth in the definition of
Indemnifiable Expenses.

“Indemnifiable Expenses” means (i) all expenses and liabilities, including
judgments, fines, penalties, interest, amounts paid in settlement with the
approval of the Company, and counsel fees and disbursements (including, without
limitation, experts’ fees, court costs, retainers, transcript fees, duplicating,
printing and binding costs, as well as telecommunications, postage, and courier
charges) paid or incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in, any Claim by reason of
the fact that Indemnitee is or was or has agreed to serve as a director,
officer, employee, or agent of the Company, or while serving as a director or
officer of the Company, is or was serving or has agreed to serve on behalf of or
at the request of the Company as a director, officer, employee or agent (which,
for purposes hereof, shall include a trustee, fiduciary, partner, or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan, or other enterprise,
or by reason of any action alleged to have been taken or omitted in any such
capacity, whether occurring before, on or after the date of this Agreement (any
such event, an “Indemnifiable Event”), (ii) any liability pursuant to a loan
guaranty or otherwise, for any indebtedness of the Company or any subsidiary of
the Company, including, without limitation, any indebtedness which the Company
or any subsidiary of the Company has assumed or taken subject to, and (iii) any
liabilities which an Indemnitee incurs as a result of acting on behalf of the
Company (whether as a fiduciary or otherwise) in connection with the operation,
administration, or maintenance of an employee benefit plan or any related trust
or funding mechanism (whether such liabilities are in the form of excise taxes
assessed by the United States Internal Revenue Service, penalties assessed by
the Department of Labor, restitutions to such a plan or trust or other funding
mechanism or to a participant or beneficiary of such plan, trust or other
funding mechanism, or otherwise).

“Indemnitee” has the meaning set forth in the introductory paragraph.



 

 

A-2



--------------------------------------------------------------------------------

“Independent Counsel” means an attorney or firm of attorneys, selected in
accordance with the provisions of Section 3, who shall not have otherwise
performed services for the Company or Indemnitee within the last five years
(other than with respect to matters concerning the rights of Indemnitee under
this Agreement, or of other indemnitees under similar indemnity agreements).

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity, or other entity.

“Potential Change in Control” means any of the following shall have occurred:
(i) any Person shall have announced publicly an intention to effect a Change in
Control or commenced any action (such as the commencement of a tender offer for
Voting Securities or the solicitation of proxies for the election of any of the
Company’s directors) that, if successful, could reasonably be expected to result
in the occurrence of a Change in Control; (ii) the Company enters into an
agreement, the consummation of which would constitute a Change in Control; or
(iii) any other event occurs which the Board declares to be a Potential Change
in Control.

“Reviewing Party” means the Person or body appointed in accordance with
Section 3.

“Trust” has the meaning set forth in Section 6.

“Trustee” has the meaning set forth in Section 6.

“Voting Securities” means any securities of the Company that vote generally in
the election of directors.



 

 

A-3

